Citation Nr: 0434159	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-18 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic low back pain 
with degenerative disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the veteran's claim of 
entitlement to service connection for a back injury.  

Procedural History

The veteran filed his claim for entitlement to service 
connection for a back injury in January 1996.  That claim was 
denied by the RO as not being well grounded in a June 2000 
rating decision, and the veteran duly perfected an appeal.  
In light of the Veterans Claims Assistance Act (VCAA), which 
went into effect November 9, 2000 and which eliminated the 
well groundedness standard, the RO revisited the claim and 
denied it in a December 2001 decision based on the current 
standard of review.      

The Board notes that the veteran requested a local RO hearing 
in his July 2003 substantive appeal (VA Form 9).  However, he 
withdrew his request for a formal hearing in a March 2003 
statement due to the fact that he was physically unable to 
travel to the RO.   His representative has submitted written 
argument on his behalf.

Upon motion of the veteran's accredited representative in 
December 2004, and due to the veteran's advancing age, this 
case has been advanced on the Board's docket.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

Issue not on appeal

In a March 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating therefore.  To the Board's 
knowledge, the veteran has not disagreed with this decision 
and it is therefore not in appellate status.  
FINDING OF FACT

The evidence of record does not indicate that an in-service 
injury with resultant disability took place.


CONCLUSION OF LAW

Chronic low back pain with degenerative disease of the lumbar 
spine was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic low back pain with degenerative disease of the lumbar 
spine.  Specifically, he contends that his back "went out" 
after lifting a gym pole while stationed at Fort Lewis, 
Washington.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As was noted in the Introduction, the veteran's claim was 
initially adjudicated prior to the enactment of the VCAA by 
applying the now-obsolete well groundedness standard.  More 
recently, however, the RO applied the correct, current 
standard of review.  Thus, any deficiency in the RO's 
previous adjudication was remedied. 
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran' s claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

A letter was sent to the veteran September 1998.  That letter 
informed the veteran that VA had received his claim for 
service-connected disability compensation.  The veteran was 
informed that his service medical records had been requested 
and a VA examination was being scheduled at the VA Medical 
Center in Marion, Illinois.  Finally, the letter asked the 
veteran to submit a release for any doctors or hospitals 
rendering treatment for the veteran's claimed disability, and 
specifically asked that a release be completed for Dr. 
J.C.S., a physician identified by the veteran as having 
treated his back condition.  

More significantly, a letter was sent to the veteran in 
October 2001 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for service connection.  
Thus, both letters, along with the May 2003 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2001 letter, the RO informed the veteran that if it 
did not yet have them, it would get the veteran's service 
medical records and review them to see if they show an injury 
or disease in service.  The letter also stated that the RO 
would get other military service records, if necessary, and 
it would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The October 2001 letter informed him that if he had private 
medical records that would support his claim, he could 
complete and submit the enclosed VA Form 21-4142, 
"Authorization for the Release of Information," to 
authorize the RO's retrieval of such on the veteran's behalf.  
The letter stated the veteran also had the option of 
obtaining private records and sending them to the RO himself.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The October 2001 letter asked the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you.  Send us the 
evidence we need as soon as possible."  The Board believes 
that this request substantially complies with the 
requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the September 1998 and October 2001 
letters together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
The Board notes that, even though both letters requested a 
response within 60 days, the October 2001 letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
one year period has since elapsed.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2001, prior to the 
expiration of the one-year period following the October 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in June 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  As has been discussed above, 
the veteran was subsequently provided with VCAA notice 
through the October 2001 VCAA letter and the claim was 
readjudciated with the application of the VCAA standard of 
review.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  Therefore, there is no prejudice 
to the veteran in proceeding to consider his claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records.  The RO attempted to obtain records from Dr. J.C.S. 
pertaining to treatment of the veteran between 1958 and 1959, 
but was informed in September 1998 that the private treatment 
records were unavailable since the physician in question was 
deceased.  

The veteran's service medical records are not associated with 
the claims folder.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Court stated that VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

In this case, the RO has made numerous attempts to locate the 
veteran's service medical records.  The RO first submitted a 
request to the National Personnel Records Center (NPRC) in 
March 1998, asking for all available military medical and 
dental records and the report of separation of service for 
the veteran.  The veteran's separation qualification record, 
but no medical record, was subsequently associated with the 
claims folder.  The RO sent the veteran a letter in February 
1999 explaining that the RO was having difficulty locating 
the veteran's service medical records and asked the veteran 
to complete NA Form 13055 to further aid its search.  The 
veteran submitted the form in March 1999, detailing locations 
and dates of treatment for his back, which the RO submitted 
to the NPRC.  The NPRC indicated in December 2001 that no 
service medical records or morning reports could be located 
based on the veteran's information in his NA Form 13055.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].   
So it is in this case.

The veteran was provided VA medical examination in November 
1998, the results of which will be referred to below.  The 
report of the medical examination reflects that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted a physical examination and 
rendered appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2002).

Factual Background

As indicated above, the veteran served on active duty from 
October 1942 to January 1946.  As noted elsewhere in this 
decision, the veteran's service medical records are 
unavailable.

There are no pertinent medical records for a decade after 
separation from service.  A report from the St. Louis VA 
Medical Center, Marion Division, dated July 1958 shows the 
veteran was admitted to the hospital complaining of back pain 
of approximately one year in duration.  The veteran reported 
no particular history of any definite back injury, and stated 
that he never had therapy or was hospitalized for the back.  
X-ray of the spine revealed mild arthritis about the lumbar, 
lumbosacral and sacroiliac regions, but no fracture or 
traumatic legions.  The diagnosis was ruptured intervertebral 
disc syndrome of the L5-S1 region.  

There are no pertinent medical or other records for an 
additional four decades.  
The veteran indicated that he was treated for the back by Dr. 
J.C.S. in 1958 and 1959; however, as discussed above that 
physician is deceased and these records are unavailable.

The veteran filed his claim for entitlement to service 
connection for a back injury in January 1996.  He presented 
for a VA examination in November 1998 complaining of pain and 
stiffness in midline lumbar area.  The veteran reported 
having injured his back while stationed at Fort Lewis, 
Washington.  He stated that while engaged in jungle training 
his back "went out".  He attempted to seek treatment but 
there were no doctors present.  On the Monday following his 
injury, he requested to be placed on limited duty due to his 
back pain, but was refused.  

X-rays taken in conjunction with the examination revealed 
arthritis in the lumbosacral spine.  The examiner diagnosed 
the veteran with chronic low back pain with degenerative 
disease of the lumbar spine.

Analysis

The veteran seeks entitlement to service connection for his 
back disability.  As noted above, he contends that he injured 
his back during jungle training while stationed at Fort 
Lewis, Washington and that his current low back disability is 
related to that incident.

Preliminary matter

Because the veteran's service medical records are missing, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

In any event, the veteran has not indicate that he was 
actually treated for a back problem in service.  Even if his 
service medical records were present they would be of no use 
in deciding his claim.  

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of a current disability.  There 
is X-ray evidence of arthritis in the lumbosacral spine in 
July 1958 and November 1998, and the November 1998 VA 
examiner diagnosed the veteran with chronic low back pain 
with degenerative disease of the lumbar spine.  Hickson 
element (1) has therefore been met.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that his arthritis was present in service or within 
one year following separation from service, and the evidence 
does not support this contention.  The medical records show 
that the veteran sought VA treatment for a back problem in 
July 1958 and reported that his back had been hurting for one 
year.  This is over a decade after separation from service, 
well past the one-year mark for presumptive service 
connection.  

With respect to in-service injury, the veteran argues that he 
injured his back during service.  However, there is no 
medical evidence of back problems until July 1958, over a 
decade after separation from service.  The veteran does not 
appear to contend that he sought medical treatment on any 
prior occasion.  At that time, the veteran indicated that he 
had been experiencing back pain for a year, which would be 
around July 1957.  This is still over a decade after he 
veteran left service.     

Moreover, there is no mention of a back problem again by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in January 1996.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim]. 

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  Because 
the record as a whole clearly demonstrates that the veteran 
never mentioned an injury in service until he brought up the 
subject in connection with his claim for VA benefits 
approximately 50 years after his separation from service, the 
Board finds his recent statements to be lacking probative 
value.  The Board finds it to be particularly significant 
that the veteran did not mention the purported injury in 
service when he was hospitalized for a back injury in July 
1958 and did not bring the matter up until 40 years after 
that.  The veteran's silence at that time speaks volumes.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence]. 

The lack of any evidence of back pain or back symptoms for 
over a decade after service and the filing of the claim for 
service connection 50 years after service is itself evidence 
which tends to show that no injury to the back was sustained 
in service or that an injury to the back, if any, did not 
result in any disability.

The Board believes that the most accurate reports were 
related by the veteran when he was treated for a back problem 
in July 1958.  Not only was this treatment more 
contemporaneous, but also at that time there was no issue of 
monetary gain.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Thus, to the extent that the veteran's current contentions 
are in conflict with statements to the contrary he made in 
the late 1950s, the Board finds that the statements made by 
the veteran to health care providers in July 1958 to be more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board has considered the January 2001 statement submitted 
by the veteran's spouse concerning details of the alleged 
injury.  However, the Board finds that this statement carries 
little weight of probative value because of its recent 
vintage and because the statements in essence emanate from 
the veteran himself.  The veteran's spouse was not present 
when the injury allegedly occurred.  Instead, she wrote this 
statement many decades after the alleged injury and based it 
on the veteran's own statements.

Boiled down to its essence, all of the evidence concerning 
the alleged in-service injury emanates from the veteran 
himself.  The veteran's recent claims are not supported by 
more contemporaneous evidence.  The Board rejects the 
veteran's statements, and the statement of his spouse, in 
light of the record as a whole. 

The Board would also like to take note of the matter of 
combat presumption under 38 C.F.R. § 3.304(d), which was 
raised by the veteran's representative in a December 2004 
statement.  The veteran was awarded a Bronze Star for his 
participation in combat during World War II.  However, the 
veteran does not contend that his back injury was a result of 
combat.  Instead, the veteran has stated numerous times that 
his injury was sustained during training at Fort Lewis, 
Washington.  Because the veteran does not contend that he was 
injured in combat, the combat presumption is not relevant to 
this case.  The Board does not read into the law and 
regulations pertaining to combat status some form of blanket 
coverage applicable to every moment of the veteran's service, 
as is evidently contended here.  
Rather, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are 
intended to cover specific combat-related events in which 
record keeping is expected to be limited.  Such is not the 
case here. 

Hickson element (2) has therefore not been met, and the claim 
fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Under the 
circumstances presented in this case, a remand for an 
examination and nexus opinion is not "necessary" because such 
an opinion, even if favorable, would be inadequate to satisfy 
the requirements for service connection.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  
Here, absent in-service disease or injury, any attempt to 
obtain a medical nexus opinion would be an exercise in 
futility.  The Board therefore believes that further 
development of the evidence is not warranted in this case.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic low back pain with degenerative disease of the lumbar 
spine.  Therefore, despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for chronic low back pain 
with degenerative disease of the lumbar spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



